Citation Nr: 0008803	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-20 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York




THE ISSUE

Entitlement to service connection for the claimed residuals 
of a right shoulder injury with degenerative arthritis of the 
acromioclavicular joint.  




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart








ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from October 1940 to June 
1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the RO.  



REMAND

The veteran asserts that he currently suffers from 
degenerative arthritis of the right shoulder as a result of 
an injury sustained in June 1941 during his service in the 
Army.  Reportedly, he fell off the side of a truck and 
injured the shoulder.  He contends that he was treated for 
that injury in service.  

However, these assertions are not probative as a layperson is 
not competent to proffer an opinion regarding the etiology of 
the claimed condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The veteran should be provided an 
opportunity to provide all medical evidence to support his 
contentions regarding the claimed disability.  See 38 
U.S.C.A. § 5103(a); Robinette, supra.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
in order to contact the veteran in order 
that he can provide information regarding 
all treatment he has received for the 
claimed right should condition since 
service.  Then, he should be instructed 
to submit all medical evidence which 
tends to support his assertion that he 
suffers from current right shoulder 
disability due to disease or injury which 
was incurred in or aggravated by service.  
Based the veteran's response, the RO 
should undertake to obtain copies of all 
medical records from all identified 
treatment sources.  

2.  Following completion of the above 
development, the RO should review the 
veteran's claim.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, then he and his 
representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No inference should be drawn regarding the 
final disposition of the claim.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 4 -


